Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 USC 103(a) as being unpatentable over Feller US 2005/0280577.
 
     As to claim 1, Feller teaches a system for generating estimates of location and time from passively received non-GNSS communications signals not designed or intended or readily usable for location and time extraction by ground terminals (abstract, [006-008]): a. an electrically-steered multi-beam antenna (abstract, [0007], claim 9), each beam from the multi-beam antenna steered to track and receive a signal from a separate satellite ([0021, 0030]); b. a receiver for each beam of said multi-beam antenna ([0019, 0027]); c. a processing device configured to determine a location of said system based on the signals received by each beam of said multi-beam antenna and by said receiver ([0010-11, 0020, and 0029-0030]).
Feller doesn’t expressly teach based on ephemeris data for the satellite.

It would be obvious to modify Feller by also using ephermis data for the satellite in order to accurately determine location of the system as desired.
As to claim 2, Feller teaches the system of claim 1, said processing device configured to estimate an angular position of the satellite based on a direction of arrival of the signal as determined by the steering angle of the beam, said processing device further configured to triangulate the location of said system (see [0021, 0025, 0029, 0031] teaches angle and arrival dynamics).As to claim 3, Feller teaches the system of claim 1, said processing device extracting a current time from the signals ([0008]).As to claim 4, Feller teaches the system of claim 3, further comprising an onboard atomic clock to supplement and stabilize the current time extracted from the different links ([0021, 0027, 0029]).As to claim 5, Feller teaches the system of claim 3, said processing device determining time-of-flight and distance from each satellite based on the current time and received non-GNSS signals ([0030, 0031]).As to claim 6, Feller teaches the system of claim 5, where the distance from each satellite is used claim 7, Feller teaches the system of claim 1, where doppler shift of signal channels is used to infer relative velocity and trajectory of each satellite relative to the receiver ([0006]).As to claim 8, Feller teaches the system of claim 1 where angle of arrival, time of flight, and doppler shift measurements are combined to improve position estimate accuracy ([claim 7 of Feller teaches combining dynamics and [0009, 0021, 0027, 0029] teaches the measurements).As to claim 9, Feller teaches the system of claim 1 where multiple measurements of the same satellite over time are used to establish an estimate of the satellite trajectory to improve estimated location and accuracy ([0008, 0039]).As to claim 10, Feller teaches the system of claim 1 where a local IMU sensor is used to correlate signals received at different times to improve estimated location and accuracy (0004-0005).As to claim 11, Feller teaches the system of claim 1. Feller doesn’t expressly teach where one or more bidirectional general-purpose communications links with the non-GNSS satellites are established to obtain orbital ephemeris data on all of the other non-GNSS satellites being tracked. However, please N.B., calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict 
As to claim 12, Feller teaches the system of claim 1. Feller doesn’t expressly teach where a cooperative satellite broadcast is transmitted by one or more of the target satellites to distribute orbital ephemeris data on all of the target satellites. However, please N.B., calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict where satellites will be in a later period. It would be obvious to modify Feller by also using ephermis data for the satellite in order to accurately determine location of the system as desired.As to claim 13, Feller teaches the system of claim 1. Feller doesn’t expressly teach where a terrestrial data connection is used to obtain orbital ephemeris data on all of the target satellites. However, please N.B., calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict where satellites will be in a later period. It would be obvious to modify Feller by also using ephermis data for the satellite in order to accurately determine location of the system as desired.As to claim 14, Feller teaches the system of claim 1. Feller doesn’t expressly teach where ephemeris data for potential target satellites is preserved in local data storage for access. However, please N.B., calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict where satellites will be in a later period. It would be obvious to modify Feller by also using ephermis data for the claim 15, Feller teaches the system of claim 1 where the uncertainty of each independent measurement is used to estimate the overall position uncertainty ([0008-0009, 0038]).As to claim 16, Feller teaches the system of claim 1. Feller doesn’t teach where the antenna is a VSAT antenna. However, please N.B., VSAT is a well-known type of antenna. It would be obvious to modify Feller by using a VSAT antenna in order to take advantage of a well-known type of antenna in the GNSS communications art. As to claim 17, Feller teaches the system of claim 16. Feller doesn’t teach where the antenna is a phased array. However, please N.B., VSAT phased array is a well-known type of antenna. It would be obvious to modify Feller by using a VSAT phased array antenna in order to take advantage of a well-known type of antenna in the GNSS communications art.As to claim 18, Feller teaches the system of claim 16. Feller doesn’t expressly teach where the antenna is a lens antenna array. However, please N.B., lens array is a well-known type of antenna. It would be obvious to modify Feller by using a lens array antenna in order to take advantage of a well-known type of antenna in the GNSS communications art.As to claims 19-22, Feller teaches the system of claim 1. Feller doesn’t teach where the satellites are in LEO, MEO, or GEO or multiple orbits. However, please N.B., these are low-earth, medium-earth, and geostationary orbit levels that are routine in the GNSS communications art. It would be obvious to modify Feller by using LEO, MEO, or GEO or multiple orbits depending on desired elevation and altitude as per application requirements.  As to claims 23-24, Feller teaches claim 1 but doesn’t expressly teach the links are transmitted at Ka or Ku bands. However, please N.B., Ka and Ku bands are routine sitcom bands from satellites in different level communications. It would be obvious to use these different sitcom bands to generate time and location estimate as per application requirements.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646